DETAILED ACTION

Specification
In paragraph [0002], the correct number for the PCT Application is PCT/US2020/55023.
In paragraph [0003] the correct application number is 17/067,222.
In paragraph [0004], the correct number for the PCT Application is PCT/US202/55032.


Claim Objections
Claim 1 is objected to because of the following informalities:  In last line of claim, please replace “hydrocarbyl” with “hydrocarbylene” since Y is divalent.  

Claim 5 is objected to because of the following informalities:  Please replace “hydrocarbyl” with “hydrocarbylene” since Y is divalent.  

Claim 14 is objected to because of the following informalities:  Please remove all borders that frame compounds 1 to 48.


Allowable Subject Matter
The present invention is drawn to a catalyst compound represented by formula (I). 
                                           
    PNG
    media_image1.png
    132
    300
    media_image1.png
    Greyscale


Salient features include:  the central transition metal atom is titanium, Y is a C1-C10 hydrocarbyl, Q is OR13, SR13, NR13R14, PR13R14, or a heterocyclic ring.  Notably, group Q is not coordinated to the titanium atom.  


Subject of claims is patentably distinct over the following references:

Wang et al. (CN 105152943) discloses the diamine bisphenol titanium complex shown below, where amine group -NR42 is coordinated to the titanium atom. 

                                
    PNG
    media_image2.png
    176
    246
    media_image2.png
    Greyscale


Ma et al. (CN 102617631) discloses an asymmetric monophenoxy titanium complex shown below, where amine group -NMe2 is coordinated to the titanium atom. 
  
                             
    PNG
    media_image3.png
    192
    308
    media_image3.png
    Greyscale



Atienza et al. (US 9,745,327) teaches transition metal complexes represented by formula (I), shown below.  Pendant group -YQ is coordinated to metal M.   

                         
    PNG
    media_image4.png
    126
    287
    media_image4.png
    Greyscale




Hvalinka et al. (US 8,785,576) discloses the zirconium complexes shown below containing pendant groups -YQ which are not coordinated to the zirconium atom.  

    
    PNG
    media_image5.png
    184
    307
    media_image5.png
    Greyscale
                                   
    PNG
    media_image6.png
    185
    315
    media_image6.png
    Greyscale

                
    PNG
    media_image7.png
    187
    315
    media_image7.png
    Greyscale
    
    PNG
    media_image8.png
    185
    317
    media_image8.png
    Greyscale
  

 	Kol et al. (US 6,333,423) discloses bisphenolate zirconium complexes containing a heteroatom or heterocyclic pendant groups that are bound to the zirconium atom.

               
    PNG
    media_image9.png
    137
    213
    media_image9.png
    Greyscale
                  
    PNG
    media_image10.png
    133
    228
    media_image10.png
    Greyscale




None of the prior art cited above teaches the titanium compound having connectivity set forth in instant claims.  Remaining references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to amine bisphenol complexes.  None of these references teaches subject of instant claims.  Claims will be allowable upon minor revision to obviate claim objections, supra.  For purposes of filling out PTO-326, status of claims is listed as “objected to”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 22, 2022